UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2010 or o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File Number 000-25919 American Church Mortgage Company (Exact name of registrant as specified in its charter) Minnesota 41-1793975 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10237 Yellow Circle Drive Minnetonka, MN (Address of principal executive offices) (Zip Code) (952) 945-9455 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 12, 2010 Common Stock, $0.01 par value per share 2,113,110 shares AMERICAN CHURCH MORTGAGE COMPANY INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements: Balance Sheets.…………… 2 - 3 Statements of Operations…….…………….…………… 4 - 5 Statements of Cash Flows…………… 6 - 7 Notes to Financial Statements…………….…………… 8 - 15 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations………….……………. 16 - 21 Items 4T.Controls and Procedures…………… 21 PART II.OTHER INFORMATION Item 1.Legal Proceedings……………. 22 Item 1A.Risk Factors…………….…………… 22 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds…………… 22 Item 3.Defaults Upon Senior Securities……………. 23 Item 4.(Removed and Reserved)…………… 23 Item 5.Other Information…………… 23 Item 6.Exhibits…………….……………. 23 Signatures…………….…………… 24 AMERICAN CHURCH MORTGAGE COMPANY Minnetonka, Minnesota Financial Statements June 30, 2010 AMERICAN CHURCH MORTGAGE COMPANY Balance Sheets ASSETS June 30, 2010 December 31, 2009 (Unaudited) Current Assets Cash and equivalents $ $ Accounts receivable Interest receivable Current maturities of mortgage loans receivable, net of allowance of $19,190 and $15,485 and deferred origination fees of $36,435 and $31,763 at June 30, 2010 and December 31, 2009, respectively Current maturities of bond portfolio Prepaid expenses Total current assets Mortgage Loans Receivable, net of current maturities, allowance of $598,941 and $460,475 and deferred origination fees of $520,388 and $522,308 at June 30, 2010 and December 31, 2009, respectively Bond Portfolio, net of current maturities Real Estate Held for Sale Deferred Offering Costs, net of accumulated amortization of $650,891 and $586,339 at June 30, 2010 and December 31, 2009, respectively Total Assets $ $ Notes to Unaudited Financial Statements are an integral part of this Statement. 2 AMERICAN CHURCH MORTGAGE COMPANY Balance Sheets LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, 2010 December 31, 2009 (Unaudited) Current Liabilities Current maturities of secured investor certificates $ $ Line of credit Accounts payable Building funds payable Dividends payable Total current liabilities Deposit on real estate held for sale Secured Investor Certificates, Series B, net of current maturites Secured Investor Certificates, Series C Total liabilities Stockholders’ Equity Common stock, par value $.01 per share Authorized, 30,000,000 shares Issued and outstanding, 2,113,110 shares at June 30, 2010 and 2,472,081 at December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ Notes to Unaudited Financial Statements are an integral part of this Statement. 3 AMERICAN CHURCH MORTGAGE COMPANY Statements of Operations For the Six Months Ended June 30, 2010 June 30, 2009 (Unaudited) (Unaudited) Interest and Other Income $ $ Interest Expense Net Interest Income Provision for losses on mortgage loans receivable Net Interest Income after provision for mortgage losses Operating Expenses Other operating expenses Real estate impairment Operating income Other income Net Income $ $ Basic and Diluted Income Per Share $ $ Dividends Declared Per Share $ $ Weighted Average Common Shares Outstanding - Basic and Diluted Notes to Unaudited Financial Statements are an integral part of this Statement. 4 AMERICAN CHURCH MORTGAGE COMPANY Statements of Operations For the Three Months Ended June 30, 2010 June 30, 2009 (Unaudited) (Unaudited) Interest and Other Income $ $ Interest Expense Net Interest Income Provision for losses on mortgage loans receivable Net Interest Income after provision for mortgage losses Operating Expenses Other operating expenses Real estate impairment Operating income (loss) ) Other income Net Income (Loss) $ ) $ Basic and Diluted Income Per Share $ ) $ Dividends Declared Per Share $ $ Weighted Average Common Shares Outstanding - Basic and Diluted Notes to Unaudited Financial Statements are an integral part of this Statement. 5 AMERICAN CHURCH MORTGAGE COMPANY Statements of Cash Flows For the Six Months Ended June 30, 2010 June 30, 2009 (Unaudited) (Unaudited) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash from operating activities: Impairment on real estate held for sale Provision for losses on mortgage loans receivable Amortization of loan origination discounts ) ) Amortization of deferred costs Change in assets and liabilities Accounts receivable Interest receivable ) Prepaid expenses ) ) Accounts payable ) Net cash from operating activities Cash Flows from Investing Activities Investment in mortgage loans - ) Proceeds from origination fees - Collections of mortgage loans Investment in bonds - ) Proceeds from bonds Net cash provided by investing activities Cash Flows from Financing Activities Payments on line of credit, net ) ) Proceeds from secured investor certificates Payments on secured investor certificate maturities ) ) Payments for deferred costs ) ) Stock redemptions ) - Dividends paid ) ) Net cash used for financing activities ) ) Net Increase (Decrease) in Cash and Equivalents ) Cash and Equivalents - Beginning of Period Cash and Equivalents - End of Period $ $ Notes to Unaudited Financial Statements are an integral part of this Statement. 6 AMERICAN CHURCH MORTGAGE COMPANY Statements of Cash Flows - Continued For the Six Months Ended June 30, 2010 June 30, 2009 (Unaudited) (Unaudited) Supplemental Cash Flow Information Dividends payable $ $ Real estate held for sale to mortgage loans $
